Title: To Benjamin Franklin from James Parker, 25 April 1765
From: Parker, James
To: Franklin, Benjamin


Honoured Sir,
Burlington April 25. 1765.
In my last to you, I acquainted you of my Intention to remove the Press and printing Materials, late B. Mecom’s, to this Place, and of my having shipp’d them accordingly: By a small Pamphlet you will receive from the Governor—you will perceive it done: I am just now finishing it. I then told you, I apprehended, that if you were desirous of doing any thing else with them, they would be handy here; but if you inclined to part with them, if such Prospect appeared, that I could purchase them, I would: We had some Design of doing a News Paper here, but the News of the killing Stamp, has struck a deadly Blow to all my Hopes on that Head.
Since my last to you, Mr. Foxcroft came to Philadelphia, which he doubtless has informed you of: I waited on him there: He shewed me the Letter from the General Post-Office, wherein it is expressed, that it was expected, I should go and reside in New York, unless I chose to prefer the Place of D.P-M. at Woodbridge to it. I told Mr. Foxcroft I had wrote to you about it; that £80 per An. without any other Business would not maintain any one in New York: that tho’ I could put myself into other Business there, yet as I never had my Health there, it would be no Prudence in me, to go thither on such a Score, as I could have no Assurance of continuing in the Service of the Post Office when there, and other Business could not excite me thither; That the Comptroller’s Business could be done, as well at any Place, where the Post passes through, as at New York; That it could not be thought, I could, if equally offered, prefer the Place of D P.M. at Woodbridge, which scarcely produced a Guinea and half per An to the other: But that as I was in the Hands of you and him, You might do as it pleas’d you; That the Business at Woodbridge was so insignificant besides having 3 or 4 Miles to send or carry above ¾ of the Letters, that it was far more Trouble than the whole was worth: But that while it pleased you to continue one, the other should never be neglected, but if I lose one, the other follows of Course. Mr. Foxcroft seem’d satisfied with those Reasons, and here that Matter rests as yet. He was obliged to return to Virginia, but was to be back again by the Middle of May.
I also told you, that tho’ the Governor here did not appear so dissatisfied, as the former Governors did, at the Posts not going thro’ the Place of their Residence, yet I can perceive it a great Uneasiness to him with Mr. Foxcrofts Consent, we are going to attempt to have the Post go thro’ Burlington: And if we find we can make out, it will give him satisfaction, and be no Difference to the General Post-Office. It is proposed for him to begin the Trial, this Day Week: I should not have come to Burlington, where my Family of Boys only are with me, but for the Governor’s Desire, and a Book I am going to print for Sam: Smith Esquire called The History of New Jersey, which I had promised him to come and do seven years ago, if he proceeded on with it. I might probably have removed for good, as the printing Business is so very frivolous and triffling at Woodbridge, but the Cruel Stamp-Duty has filled me with such Apprehensions, that I conceive, I shall soon drop all the Business entire: If I can once get out of your Debt, I shall never trouble my Brains more about it: Three Days ago Charles Read made me a Present of a Pair of Wooden-Shoes, as a proper Badge of the Slavery the Stamp must soon reduce all Printer[s] in America to: And I shall wear them sometimes for the Sake of contemplating on the Changes of Fortune’s Wheel. I thank God, that we are not yet worse than the Peasants in France, who have yet the Liberty of tilling the Ground, and eating Chestnuts and Garlick when they can get them.
I have not had the Pleasure of one Line from you, since your Departure: I wrote you every Thing I had done in your Affairs: I am too distressed to go on just now, and indeed Mr. Hall is not ready for me to proceed yet. I was down at Phila Yesterday, but as I suppose all your Friends write you better Intelligence than I can, I have Nothing extraordinary: The Posts now go on again pretty regularly, after as hard a Winter as we have had since 1740: And a cold backward Spring; the Blossoms but now puffing out, much as they generally do the first of April: smart Frosts for three or four Mornings past.
When I wrote last, I had not the Pleasure of your Arrival being ascertained, since which have had that Satisfaction, for which I thank God: With all our Respects and my Prayers, I rema[in] Your most obliged Servant
James Parker.
 
Addressed: For / Dr. Benjamin Franklin / Craven Street / London
Endorsed: Parker April 25 1765
